COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ADRIANA NEVAREZ,                                §
                                                                 No. 08-09-00143-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  34th District Court
 JESUS CARRERA,                                  §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                   (TC# 2009-1614)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to Rule

42.1(a)(1) of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 42.1(a)(1). Appellant

represents that the parties have reached an agreement to settle and requests that this Court dismiss

the appeal. Appellee has not objected to the motion, and there is no indication that dismissal would

prevent Appellee from seeking the relief to which he would otherwise be entitled. We therefore

grant Appellant’s motion, and dismiss the appeal. As the motion does not indicate the parties have

agreed otherwise, costs will be taxed against Appellant. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
December 16, 2009

Before Chew, C.J., McClure, and Rivera, JJ.